DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and Claims 1-15 have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 05/17/2021 has been taken into account.

Election/Restrictions
Applicant's election with traverse of species 3 in the reply filed on 09/30/2022 is acknowledged.  The traversal is on the ground(s) that “The Examiner has made no effort to review the claims to indicate as to how they are independent or distinct” and “the Examiner has not provided any explanation in the office other than citing these four enumerated categories”.  This is not found persuasive because these statements are untrue. On page 2 of the election requirement, specific mutually exclusive claimed features are indicated, which clearly show elements of the claims that are independent or distinct. To the second point, following the enumeration of categories, the election requirement lists specific search terms that will have to be used if no election was made and as such a reason as to why a search burden exists was made. Furthermore, as the indicated embodiments are shown to be mutually exclusive and require specific consideration in a search, it is clear that a reference which applies to one embodiment would not apply to another and as such considering every embodiment will require searching for and applying art specific to each embodiment. Therefore, it is clear a serious search burden exists.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/30/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a support having each of these elements: a support bracket connected to a front leg by a hinge; the front leg being the same length as the back leg; and the support bracket having the edges, rounded corners, and chamfered edges ,as recited in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 11 recites the following limitations: 
“a first length and a back leg having a second length with the first length and the second length being the same” and 
“a first prong, a center section, and a second prong with the first prong and the second prong connected to the center section, the center section having a front edge having a first rounded corner adjacent to the first prong and a second rounded corner adjacent to the second prong and a straight portion between the first rounded corner and the second rounded corner, the first prong having a first prong end having a first chamfered edge, a first prong edge, and a second chamfered edge with the first prong edge being between the first chamfered edge of the first prong end and the second chamfered edge of the first prong end, the first prong having a first interior straight edge portion from the first rounded corner to the second chamfered edge of the first prong, and the second prong having a second prong end having a first chamfered edge, a second prong edge, and a second chamfered edge with the second prong edge being between the first chamfered edge of the second prong end and the second chamfered edge of the second prong end, the second prong having a second interior straight edge portion from the second rounded corner to the second chamfered edge of the second prong with the bottom limb portion positioned on the second prong and the bottom cam of the archery bow positioned between the first prong and the second prong”
The elected species 3 (Fig. 6) is described in paragraphs [0037]-[0038] and the above cited elements are not mentioned in regards to the elected species. As such, the specification fails to provide proper antecedent basis for this claimed subject matter.

Claim Objections
Claims 1, 10, and 13 are objected to because of the following informalities:  
Claim 1 recites “a clip portion have a front leg”. This should read “a clip portion having a front leg” (emphasis added).
Claims 10 and 13 each recite “the support bracket is moved to a close position”. This should read “the support bracket is moved to a closed position” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the center member having a front surface with the prongs and the front surface defining a space in which a portion of an archery bow may be inserted during use” (emphasis added). – The term “may” is indefinite, as it is unclear if the bow is or is not inserted during use.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinarz et al. (US 2011/0204113).
Regarding Claim 1, Reinarz discloses a combination of an archery bow support device and an archery bow comprising: an archery bow (Reinarz: Fig. 1; 12) having a bottom limb portion and a bottom cam; the archery bow support device comprising: a clip portion (Reinarz: Fig. 2A-2C; 20, 24) have a front leg (Reinarz: Fig. 2A-2C; 24) having a front surface and an end portion and a back leg (Reinarz: Fig. 2A-2C; 20); and a support bracket (Reinarz: Fig. 1; 14) connected to the end portion of the front leg by a hinge device (Reinarz: Fig. 1-3B; 18, 34, 40) for allowing the support bracket to pivot relative to the front leg and the support bracket extending outwardly from the front leg.  
Regarding Claim 6, Reinarz discloses the combination of an archery bow support device and an archery bow of claim 1 wherein the front leg (Reinarz: Fig. 2A-2C; 24) and the back leg (Reinarz: Fig. 2A-2C; 20) are connected together by a top connecting member.  
Regarding Claim 7, Reinarz discloses the combination of an archery bow support device and an archery bow of claim 1 wherein the archery bow support device is constructed of plastic (Reinarz: [0014]).  
Regarding Claim 8, Reinarz discloses the combination of an archery bow support device and an archery bow of claim 1 wherein the front leg (Reinarz: Fig. 2A-2C; 24) has a first length and the back leg (Reinarz: Fig. 2A-2C; 20) has a second length with the second length being greater than the first length (Reinarz: Fig. 2C).  
Regarding Claim 9, Reinarz discloses the combination of an archery bow support device and an archery bow of claim 1 wherein the support bracket (Reinarz: Fig. 1; 14) is moved to an open position by use of the hinge device (Reinarz: Fig. 1-3B; 18, 34, 40).  
Regarding Claim 10, Reinarz discloses the combination of an archery bow support device and an archery bow of claim 1 wherein the support bracket (Reinarz: Fig. 1; 14) is moved to a close position by use of the hinge device (Reinarz: Fig. 1-3B; 18, 34, 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bogart (US 6,267,278) in view of Hoffner et al. (US 7,950,554).
Regarding Claim 1, Bogart discloses a combination of an archery bow support device and an archery bow comprising: an archery bow (Bogart: Fig. 1; 5) having a bottom limb portion (Bogart: Fig. 1; 11) and a bottom cam (Bogart: Fig. 1; 17); the archery bow support device comprising: a clip portion have a front leg (Bogart: Fig. 2; 23) having a front surface and an end portion; and a support bracket (Bogart: Fig. 2; 47) connected to the end portion of the front leg by a hinge device (Bogart: Fig. 2-4; 49, 59, 61, 63) for allowing the support bracket to pivot relative to the front leg and the support bracket extending outwardly from the front leg.  
Bogart fails to disclose a clip portion having a back leg. However, Hoffner teaches a clip portion have a front leg (Hoffner: Fig. 1; 20) and a back leg (Hoffner: Fig. 1, 4; 22, 62).
Bogart and Hoffner are analogous because they are from the same field of endeavor or a similar problem solving area e.g. holders for hand articles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clip in Bogart with the back leg from Hoffner, with a reasonable expectation of success, in order to provide another suitable means of securing a strap to the device, that enables the strap to be electively secured to the device (Hoffner: Col. 2, Ln. 49-54; Bogart: Col. 4, Ln. 7-11), thereby allowing replacement of the strap if damaged or ease of repositioning.
Regarding Claim 2, Bogart, as modified, teaches the combination of an archery bow support device and an archery bow of claim 1 wherein the support bracket comprises a first prong (Bogart: Fig. 4; 53), a center member (Bogart: Annotated Fig. 4; C), and a second prong (Bogart: Fig. 4; 53) with the first prong and the second prong connected to the center member.  
Regarding Claim 3, Bogart, as modified, teaches the combination of an archery bow support device and an archery bow of claim 1 wherein the support bracket (Bogart: Fig. 2; 47) is angled upwardly from the front surface of the front leg (Bogart: Fig. 2; 23). [Note: As shown in Fig. 2 of Bogart, the support bracket of Bogart is angled upwardly when pivoted between its open and closed positions.]
Regarding Claim 5, Bogart, as modified, teaches the combination of an archery bow support device and an archery bow of claim 1 wherein the support bracket comprises a first prong (Bogart: Fig. 4; 53), a center member (Bogart: Annotated Fig. 4; C), and a second prong (Bogart: Fig. 4; 53) with the first prong and the second prong connected to the center member, the center member having a front surface with the prongs and the front surface defining a space in which a portion of an archery bow may be inserted during use (Bogart: Fig. 1).  
Regarding Claim 6, Bogart, as modified, teaches the combination of an archery bow support device and an archery bow of claim 1 wherein the front leg (Bogart: Fig. 2; 23) and the back leg (Hoffner: Fig. 1, 4; 22, 62) are connected together by a top connecting member (Hoffner: Fig. 4; 59).  
Regarding Claim 7, Bogart, as modified, teaches the combination of an archery bow support device and an archery bow of claim 1 wherein the archery bow support device is constructed of plastic (Bogart: Col. 5, Ln. 7-11).  
Regarding Claim 9, Bogart, as modified, teaches the combination of an archery bow support device and an archery bow of claim 1 wherein the support bracket (Bogart: Fig. 2; 47) is moved to an open position by use of the hinge device (Bogart: Fig. 2-4; 49, 59, 61, 63).  
Regarding Claim 10, Bogart, as modified, teaches the combination of an archery bow support device and an archery bow of claim 1 wherein the support bracket (Bogart: Fig. 2; 47) is moved to a close position by use of the hinge device (Bogart: Fig. 2-4; 49, 59, 61, 63).

    PNG
    media_image1.png
    384
    454
    media_image1.png
    Greyscale

I: Bogart; Annotated Fig. 4 (Detail)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bogart (US 6,267,278) in view of Hoffner et al. (US 7,950,554) as applied to claim 1 above, and further in view of Simmons (US 3,156,388).
Regarding Claim 4, Bogart, as modified, teaches the combination of an archery bow support device and an archery bow of claim 1 wherein the support bracket comprises a first prong (Bogart: Fig. 4; 53) having a first prong end, a center member (Bogart: Annotated Fig. 4; C), and a second prong (Bogart: Fig. 4; 53) having a second prong end, with the first prong and the second prong connected to the center member.  
Bogart fails to explicitly disclose a first prong having a first prong end having a first rounded edge and a second rounded edge; second prong having a second prong end having a first rounded edge and a second rounded edge. However, Simmons teaches a first prong (Simmons: Fig. 2; 18) having a first prong end having a first rounded edge (Simmons: Annotated Fig. 2; E1) and a second rounded edge (Simmons: Annotated Fig. 2; E2); and second prong (Simmons: Fig. 2; 19) having a second prong end having a first rounded edge (Simmons: Annotated Fig. 2; E3) and a second rounded edge (Simmons: Annotated Fig. 2; E4).
	Bogart and  are analogous because they are from the same field of endeavor or a similar problem solving area e.g. holders for hand articles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prong ends in Bogart with the rounded edges from Simmons, with a reasonable expectation of success, in order to decrease the number of sharp edges on the bracket, thereby further helping to prevent the bracket from scratching the bow (Bogart: Col. 5, Ln. 7-11).


    PNG
    media_image2.png
    692
    558
    media_image2.png
    Greyscale

II: Simmons; Annotated Fig. 2

Allowable Subject Matter
Claims 11-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631